Exhibit 10.2

Execution Version

SECOND AMENDED AND RESTATED

 

SECURED REVOLVING NOTE

PNC BANK

 

 

$15,000,000.00

May 23, 2006

FOR VALUE RECEIVED, INTELLIGROUP, INC. and EMPOWER, INC. (collectively, jointly
and severally the “Borrower”), with an address at 499 Thornall Street, Edison,
New Jersey 08837 promise to pay on the earlier of demand made in accordance with
the terms of the Loan Documents (as defined herein) or May 22, 2008, to the
order of STEEL CITY CAPITAL FUNDING, a division of PNC BANK, NATIONAL
ASSOCIATION (the “Bank”), in lawful money of the United States of America in
immediately available funds at the Payment Office of PNC Bank, National
Association as the Agent for the Lenders (the “Agent”) at its offices located as
Two Tower Center Boulevard, East Brunswick, New Jersey 08816, or at such other
location as Bank may designate from time to time, the principal sum of FIFTEEN
MILLION ($15,000,000.00) DOLLARS (the “Facility”) or such lesser amount as may
be advanced to or for the benefit of Borrower hereunder, together with interest
accruing on the outstanding principal balance from the date hereof, as provided
below:

1.          Rate of Interest. Amounts outstanding under this Note will bear
interest at a rate per annum which shall be at all times equal to the Base Rate
plus two percent (2%). Interest will be calculated on the basis of a year of 360
days for the actual number of days in each interest period. If and when the
Alternate Base Rate changes, the rate of interest on this Note will change
automatically without notice to Borrower, effective on the date of any such
change. In no event will the rate of interest hereunder exceed the maximum rate
allowed by law.

2.          Advances. Borrower may request advances, repay and request
additional advances hereunder, subject to the terms and conditions of this Note
and the Loan Documents. In no event shall the aggregate unpaid principal amount
of advances under this Note exceed the face amount of this Note.

3.          Payment Terms. The outstanding principal balance and any accrued but
unpaid interest shall be due and payable on the earlier of demand made in
accordance with the Loan Documents or May 22, 2008. Accrued interest will be due
and payable in the absence of demand on the first (1st) day of each month. If
any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where Agent’s Payment Office indicated above
is located, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest in connection
with such payment. Borrower hereby authorizes Agent to charge Borrower’s deposit
account at Agent for any payment when due hereunder. Payments received will be
applied to charges, fees and expenses (including attorneys’ fees), accrued
interest and principal in any order Agent may choose, in its sole discretion.

4.          Late Payments; Default Rate. If Borrower fails to make any payment
of principal, interest or other amount coming due pursuant to the provisions of
this Note within ten (10) calendar days of the date due and payable, Borrower
also shall pay to Bank a late charge equal to two percent (2%) of the amount of
such payment. Such ten (10) day period shall not be construed in any way to
extend the due date of any such payment. The late charge is imposed for the
purpose of defraying Bank’s expenses incident to the handling of delinquent
payments and is in addition to, and not in lieu of, the exercise by Agent or
Bank of any rights and remedies hereunder, under the other Loan Documents or
under applicable laws, and any fees and expenses of any agents or attorneys
which Agent or Bank may employ. Upon the occurrence of an Event of Default under
the Loan Documents, at the option of the Required Lenders, this Note shall bear
interest at a rate per annum (based on a year of 360 days and actual days
elapsed) which shall be two percentage points (2%) in excess of the interest
rate in effect from time to time with respect to Domestic Rate Loans but not
more than the maximum rate allowed by law (the “Default Rate”). The Default Rate
shall continue to apply whether or not judgment shall be entered on this Note.




5.          Prepayment. The indebtedness evidenced by this Note may be prepaid
in whole or in part at any time without penalty, so that the outstanding
principal balance hereof may be reduced to Zero Dollars ($0) from time to time.
However, in the event Borrower elects to terminate its revolving line of credit
with the Lenders, there may also be due an early termination fee calculated in
accordance with the terms of the Second Amended and Restated Revolving Credit
Loan and Security Agreement being executed contemporaneously herewith (“Credit
Agreement”).

6.          Other Loan Documents. This Note is issued in connection with the
Credit Agreement and the Other Documents executed in conjunction therewith, as
the same may be amended from time to time, the terms of which are incorporated
herein by reference (the “Loan Documents”) and is secured by the property
described in the Loan Documents and by such other collateral as previously may
have been, is, or in the future may be granted to Agent to secure this Note. Any
capitalized term not defined herein shall be defined as set forth in the Credit
Agreement, the terms and conditions of which are incorporated herein by
reference as if set forth herein at length.

7.          Advance Procedures. A request for advance made by telephone must be
promptly confirmed in writing by such method as Agent may require. Borrower
authorizes Agent to accept telephonic requests for advances, and Agent shall be
entitled to rely upon the authority of any person providing such instructions.
Borrower hereby indemnifies and holds Agent harmless from and against any and
all damages, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) which may arise or be created by the acceptance of
such telephone requests or making such advances. Agent will enter on its books
and records, which entry when made will be presumed correct, the date and amount
of each advance, as well as the date and amount of each payment made by
Borrower.

8.          Events of Default. The occurrence of any of the Events of Default
set forth in the Loan Documents will be deemed to be an “Event of Default” under
this Note. Upon the occurrence of an Event of Default: (a) Bank shall be under
no further obligation to make advances hereunder; (b) if an Event of Default
specified in Section 10.7 of the Credit Agreement shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder shall be immediately due and payable without demand or
notice of any kind; (c) if any other Event of Default shall occur, the
outstanding principal balance and accrued interest hereunder together with any
additional amounts payable hereunder, at the option of the Required Lenders and
without demand or notice of any kind, may be accelerated and become immediately
due and payable; (d) at the option of the Required Lenders, this Note will bear
interest at the Default Rate from the date of the occurrence of the Event of
Default; and (e) Agent and Bank may exercise from time to time any of the rights
and remedies available to Agent and Bank under the Loan Documents or under
applicable law.

9.          Right of Setoff. In addition to all liens upon and rights of setoff
against the money, securities or other property of Borrower given to Agent and
each Lender by law, Agent and each Lender shall have, with respect to Borrower’s
obligations to each Lender under this Note and to the extent permitted by law, a
contractual possessory security interest in and a contractual right of setoff
against, and Borrower hereby assigns, conveys, delivers, pledges and transfers
to Agent and each Lender all of Borrower’s right, title and interest in and to,
all deposits, moneys, securities and other property of Borrower now or hereafter
in the possession of or on deposit with, or in transit to, each Lender whether
held in general or special account or deposit, whether held jointly with someone
else, or whether held for safekeeping or otherwise, excluding, however, all IRA,
Keogh, and trust accounts. Every such security interest and right of setoff may
be exercised without demand upon or notice to Borrower. Every such right of
setoff shall be deemed to have been exercised hereunder without any action of
Agent and each Lender, although each Lender may enter such setoff on its books
and records at a later time. Each Lender agrees to promptly notify Borrower and
Agent after any such setoff made by such Lender; provided such Lender’s failure
to give such notice shall not affect the validity of such setoff.

10.          Miscellaneous. No delay or omission of Agent or Bank to exercise
any right or power arising hereunder shall impair any such right or power or be
considered to be a waiver of any such right or power, nor shall Agent or Bank’s
action or inaction impair any such right or power. Borrower agrees to pay on
demand, to the extent permitted by law, all costs and expenses incurred by Agent
and Bank in the enforcement of their rights in this Note and in any security
therefor, including without limitation reasonable fees and expenses of their
counsel. If any provision of this Note is found to be invalid by a court, all
the other provisions of this Note will remain in full force and effect. Borrower
and all other makers and endorsers of this Note hereby forever waive
presentment, protest, notice of dishonor and notice of non-payment. Borrower
also waives all defenses based on suretyship or impairment of collateral. If
this Note is executed by more than one Borrower, the obligations of such persons
or entities hereunder will be joint and several. This Note shall bind Borrower
and its successors and assigns, and the benefits hereof shall inure to the
benefit of Bank and its successors and assigns.

-2-




This Note has been delivered to and accepted by Bank and will be deemed to be
made in the State of New Jersey. THIS NOTE WILL BE INTERPRETED AND THE RIGHTS
AND LIABILITIES OF BANK AND BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW JERSEY, EXCLUDING ITS CONFLICT OF LAWS RULES. Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
for the county or judicial district where the Payment Office indicated above is
located, and consents that all service of process be sent by nationally
recognized overnight courier service directed to Borrower at Borrower’s address
set forth in the Credit Agreement and service so made will be deemed to be
completed on the Business Day after deposit with such courier; provided that
nothing contained in this Note will prevent Agent or Bank from bringing any
action, enforcing any award or judgment or exercising any rights against
Borrower individually, against any security or against any property of Borrower
within any other county, state or other foreign or domestic jurisdiction.
Borrower acknowledges and agrees that the venue provided above is the most
convenient forum for both Bank and Borrower. Borrower waives any objection to
venue and any objection based on a more convenient forum in any action
instituted under this Note.

11.          Waiver of Jury Trial. BORROWER IRREVOCABLY WAIVES ANY AND ALL
RIGHTS BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM
OF ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH
THIS NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY SUCH DOCUMENTS. BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

12.          Continuing Obligations. This Note is intended as a replacement of
and in substitution for, but not in satisfaction of, that certain First Amended
and Restated Secured Revolving Note, in the face amount of $15,000,000.00 dated
July 21, 2003 (the “2003 Note”). Upon proper execution and delivery hereof to
Bank, the 2003 Note shall be deemed null and void and of no further force or
effect.

Borrower acknowledges that it has read and understood all the provisions of this
Note, including the waiver of jury trial, and has been advised by counsel as
necessary or appropriate.

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

WITNESS/ATTEST:

 

INTELLIGROUP, INC.

 

 

 

 

 

 

 

By:

 

 

By:

 

(SEAL)

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:

 

 

Name:

Madhu Poomalil

 

 

--------------------------------------------------------------------------------

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

EMPOWER, INC.

 

 

 

 

 

 

 

By:

 

 

By:

 

(SEAL)

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:

 

 

Name:

Madhu Poomalil

 

 

--------------------------------------------------------------------------------

 

Title:

Treasurer

 

-3-